Citation Nr: 0407839	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5. Entitlement to service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision by the New York, New York, Regional 
Office (RO).

In an April 2003 letter, the RO advised the veteran of his 
right to de novo review of the evidence by a decision review 
officer.  See 38 C.F.R. § 3.2600 (2003).  In his May 2003 
response, the veteran requested such a review.  The record 
does not, however, show that he has been afforded the review 
he requested.  Appropriate action is therefore required.


REMAND

In his January 2004 VA Form 9, the veteran asserted his right 
to testify at an RO hearing convened by a member of the 
Board, i.e., a "travel Board" hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.700 (2003).  However, the case 
was sent to the Board before such a hearing was held.

Accordingly, this case is remanded to the RO for the 
following:

The RO should enter the case on the 
docket of travel Board hearings and, when 
appropriate, notify the veteran of the 
time, date, and place of hearing.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


